Citation Nr: 18100310
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-25 218A
DATE:
	April 6, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability evaluation in excess of 20 percent for residual muscle injury due to an in-service shrapnel wound of the left buttock is denied.
Entitlement to an initial compensable disability evaluation for a residual scar due to an in-service shrapnel wound of the left buttock is denied.
FINDINGS OF FACT
1.  The Veterans shrapnel wound to the gluteus muscle of the left buttock is manifested by cardinal signs and symptoms and objective findings consistent with moderate muscle injury. 
2.  The Veterans residual scar on the left buttock was not shown to be deep or cause limited motion, or measure in area exceeding 39 square centimeters, was not painful or unstable or productive of a separately ratable loss of function.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to an initial disability evaluation in excess of 20 percent for residual muscle injury due to an in-service shrapnel wound of the left buttock have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2017).
2.  The criteria for entitlement to an initial compensable disability evaluation for a residual scar due to an in-service shrapnel wound of the left buttock have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from July 2002 to March 2012, to include service in Afghanistan and Southeast Asia.  His awards and decorations include the Combat Action Ribbon, among many others. 
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
1.  Entitlement to an initial disability evaluation in excess of 20 percent for residual muscle injury due to shrapnel wound of the left buttock.
The Veteran is in receipt of a 20 percent disability rating for residual muscle injury due to an in-service shrapnel wound of the left buttock effective March 24, 2012, the day following his date of discharge form active service.
Muscle injuries are evaluated under Diagnostic Codes set forth in 38 C.F.R. § 4.73.  The Veterans injury implicates Muscle Group XVII, composed of pelvic girdle group 2; (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.  These muscles control extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  Id. 
Under Diagnostic Code 5317, a 20 percent rating is assigned for moderate muscle damage; a 40 percent rating is assigned for moderately severe muscle damage; and a 50 percent rating is assigned for severe muscle damage.  Id. 
Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe, depending on the type of injury sustained, the history and complaints, and objective clinical findings.  For the purposes of evaluating muscle injury, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).
A moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).
A moderately severe disability under this diagnostic code is characterized by a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).
A severe disability under this diagnostic code is characterized by a through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history and complaint characteristic of severe muscle injury includes service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristics of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).
If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  
In response to the Veterans intent to file disability claims with the Department of Veterans Affairs (VA) upon separation from service, the Veteran was afforded a pre-discharge examination in December 2011.  While no diagnostic testing of the buttock area was performed in conjunction with this examination, the Board of Veterans Appeals (Board) notes that a February 2012 in-service treatment record and X-ray finding indicates that a piece of shrapnel was left embedded in the left buttock during the initial post-injury surgical procedure.  The Veteran reported this was due to its location, and that it resulted in aching and cramping pain five times per week lasting two hours which also radiated down the left lower extremity.  He reported being able to function without medication or treatment with no impairment, and that he was able to return to original duties after his injury and keep up with normal work requirements.  Upon physical examination, the examiner noted an associated entry wound and scar of the left buttocks.  The examiner indicated there was no adhesion to bone, no bone damage, no tendon damage, no nerve damage, and no limitation of function.  Muscle strength was noted to be normal and there was no gait impairment.  The Veteran exhibited full range of motion in the hips.
As the remaining evidence of record is negative for any indication that the Veterans muscle injury is more severe than observed in the above examination, the Board finds the most probative evidence of record is against the Veterans claim for a higher rating. 
In this regard, the evidence does not support moderately severe or severe muscle involvement.  As discussed in further detail below, there is only minimal scarring, and while a metallic fragment is retained in the left buttock, the examination of record and the Veterans service treatment records do not indicate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Rather, the December 2011 examiner noted no limitation of function.  The Veteran maintained a normal gait and muscle strength was within normal range.  There were no additional cardinal signs or symptoms reported and no indication of an inability to keep up with work requirements due to this shrapnel wound.  This does not indicate a moderately severe or severe disability of Muscle Group XVII in the absence of consistent complaints of the cardinal signs and symptoms beyond loss of muscle substance, and absent evidence of loss of deep fascia, loss of power, normal firm resistance of muscles compared with the sound (right) side, or soft flabby muscles in the wound area that would warrant a higher rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.
The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.
Thus, as the preponderance of the evidence is against a finding that the Veterans residual muscle injury due to an in-service shrapnel wound of the left buttock more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.
 
2.  Entitlement to an initial compensable disability evaluation for a residual scar due to a shrapnel wound of the left buttock.
As a result of the Veterans in-service shrapnel injury to the left buttock, he is also in receipt of a noncompensable evaluation for a residual scar. 
The Veterans scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.
Diagnostic Code 7801 provides disability ratings for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is awarded when the area of the scar(s) covers at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Higher ratings are available for larger scars.  38 C.F.R. § 4.118, Diagnostic 7801. 
Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, the area of which covers 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic 7802.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the extremity, assign separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.
Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful.  A 10 percent rating for is assigned for one or two such scars.  A 20 percent rating is warranted for three to four scars, and a 30 percent disability rating is assigned for five or more scars.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic 7804.
At the aforementioned medical examination prior to discharge in December 2011, the scar on the Veterans left buttocks was noted as 4 X 0.4 centimeters in size.  There was no pain, skin breakdown, inflammation, edema, keloid, or disfigurement.  In addition, the scar was observed as not raised and did not cause limitation of motion or function.  Other than the muscle damage noted above, there were no other pertinent physical findings complications, conditions, or signs and/or symptoms associated with the scar.
As the remaining evidence of record is negative for any indication that the Veterans scar is more severe than observed in the above examination, the Board finds the most probative evidence of record is against the Veterans claim. 
As the VA examination did not find that the scar was nonlinear, deep, painful, or unstable, a higher disability rating under Diagnostic Codes 7801 or 7804 is not warranted.  See 38 C.F.R. § 4.118.  The examination report also reflects that the scar did not have any other disabling effects to warrant consideration under another Diagnostic Code as directed by Diagnostic Code 7805.  The Board additionally notes that Diagnostic Code 7800 is not applicable in this case as it relates to scars or other disfigurement of the head, face, or neck.
Thus, as the preponderance of the evidence is against a finding that the Veterans residual scar due to an in-service shrapnel wound of the left buttock more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.
The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements as to the residual scar and muscle damage caused by his shrapnel injury consistent with the ratings assigned.  To the extent he argues the symptomatology of these disabilities are more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health care professionals are of greater probative weight than the Veterans more general lay assertions. 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

